Citation Nr: 0940719	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-03 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 
1970.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  In a February 2006 decision, 
the Board denied the appeal.  Thereafter, the Veteran 
appealed that decision to the Court of Appeals for Veterans 
Claims (Court), and in February 2008, the parties (the 
Secretary of VA and the Veteran) determined that a remand was 
warranted.  

In May 2009, the Board remanded the case so that the Veteran 
could be scheduled for a hearing before a Veterans Law Judge.  
A hearing was held before the undersigned, via 
videoconference, in September 2009.  A transcript of the 
hearing is associated with the claims file.

At this hearing, the Veteran also submitted additional 
evidence consisting of multiple VA treatment records.  See 38 
C.F.R. § 20.1304 (2008).  The Board notes that the Veteran 
waived agency of original jurisdiction (AOJ) consideration of 
such evidence.  Id.  Therefore, the Board may properly 
consider such evidence in rendering its decision.

The Board observes that the Veteran has raised a claim of 
entitlement to total disability rating due to individual 
unemployability (TDIU rating).  This claim has not yet been 
adjudicated by the RO and so it is REFERRED to the RO for 
appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.



REMAND

The Veteran contends that the severity of symptoms his 
service-connected PTSD warrants a 70 percent rating 
evaluation.  The Board finds that a remand is necessary for 
further development of the claim. 

The Board observes that the Veteran was last afforded a VA 
examination with respect to this claim in October 2004.  The 
amount of time that has passed, together with the testimony 
of the Veteran and his spouse at his September 2009 hearing, 
has led the Board to conclude that another VA examination is 
necessary to ascertain the current nature and severity of the 
Veteran's service-connected PTSD.  

Additionally, the most recent VA treatment records in the 
file, to include those records submitted by the Veteran at 
his hearing, are dated in September 2008.  As the record 
demonstrates that the Veteran seeks treatment for his PTSD 
several times per year, the Board presumes that there are 
outstanding VA treatment records dated after September 2008.  

Further, the Board notes that there appears to be lengthy 
gaps in treatment records dated prior to February 2008.  
Specifically, records dated from January 2001 to January 
2003, July 2005, and June 2006 to July 2006 are of record, 
but there are no VA treatment records from between these 
dates associated with the claims file.  Accordingly, the 
Board determines that a remand is also necessary so all 
outstanding, relevant treatment records may be obtained.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records from 
the Marion and Fort Wayne VA medical 
centers dated from January 2003 to 
February 2008 and from September 2008 to 
the present.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

2.  After the above has been accomplished, 
schedule the Veteran for a VA psychiatric 
examination to determine the current 
degree of severity of his PTSD.  The 
claims file, to include a copy of this 
Remand, must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
completed.  The examiner should identify 
the nature, frequency, and severity of all 
current manifestations of PTSD.  The 
examination report should include a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which support 
the score.  The examiner should 
specifically comment on the impact of the 
Veteran's PTSD upon his social and 
industrial activities including his 
employability.  The examiner should also 
describe what types of employment 
activities are limited because of the 
Veteran's PTSD and what types of 
employment, if any, is feasible given his 
functional impairment.  Finally, the 
examiner should provide an opinion as to 
whether the Veteran's PTSD renders him 
unable to obtain or maintain substantially 
gainful employment.  The rationale for all 
opinions expressed must be provided.

The veteran has requested that any VA 
examination be scheduled at the 
Indianapolis VA medical center.  All 
reasonable efforts should be put forth to 
honor that request.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated, to include all evidence 
received since the December 2004 statement 
of the case.  If the claim is not resolved 
to the Veteran's satisfaction, the Veteran 
and his attorney should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



